The plaintiff, being the owner of certain corn, alleged and proved that the defendants had converted it to their own use, to his damage $2,829.60. The defendants at the time of the conversion, were warehousemen and bankers. They proved, in substance, that they received the corn from the firm of Littell 
Co., commission merchants, advanced money to them on account of it, and insisted that they were entitled to hold the corn until this advance was repaid. It appeared that the plaintiff had consigned the corn to Littell  Co. for sale. They, therefore, had possession and were the apparent owners, and the trial judge charged the jury that the defendants could keep the corn as security for the money so advanced, provided they did not, at the time, know that the plaintiff was the owner of the corn; on the other hand, if they knew that Littell  Co. were using the plaintiff's property to raise money for themselves, then the defendants could not hold the corn, and stood in Littell  Co.'s place. To this part of the charge the defendants excepted. It presents the only point in the case, and, to sustain it, the appellant's rely upon the "Factors' Act" (Laws of 1830, chap. 179). That act was to protect persons dealing in good faith with the apparent owners of property, and has no possible application to a case where protection would secure to a wrong-doer the fruits of fraud.
Many other propositions have been argued for the appellants, but they are raised by no exception and are not warranted by any evidence to be found in the appeal book.
The trial judge in denying a new trial, and the General Term in affirming the judgment, properly disposed of the case.
The judgment and order appealed from should, therefore, be affirmed.
All concur.
Judgment affirmed. *Page 206